Name: Commission Regulation (EC) No 1789/95 of 24 July 1995 concerning the stopping of fishing for cod by vessels flying the flag of France
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  Europe
 Date Published: nan

 No L 174/2 I EN I Official Journal of the European Communities 26. 7. 95 COMMISSION REGULATION (EC) No 1789/95 of 24 July 1995 concerning the stopping of fishing for cod by vessels flying the flag of France HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES division I, II a, b (Norwegian waters north of 62 °N) by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allocated to France for 1995. Fishing for cod in the waters of ICES division I, II a, b (Norwegian waters north of 62 °N) by vessels flying the flag of France or registered in France is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 748/95 of 31 March 1995 allocating, for 1995, certain catch quotas between Member States for vessels fishing in the Norwegian exclu ­ sive economic zone and the fishing zone around Jan Mayen (2), provides for cod quotas for 1995 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES division I, II a, b (Norwegian waters north of 62 °N) by vessels flying the flag of France or registered in France have reached the quota allocated for 1995 ; Whereas France has prohibited fishing for this stock as from 4 July 1995 ; whereas it is therefore necessary to abide by that date, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 4 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1995. For the Commission Emma BONINO Member of the Commission (') OJ No L 261 , 20. 10 . 1993, p. 1 . (2) OJ No L 74, 1 . 4. 1995, p. 18.